Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the 29th day of March,
2011 (the “Effective Date”), between Boston Private Financial Holdings, Inc., a
duly organized Massachusetts corporation with its principal place of business at
Ten Post Office Square, Boston, Massachusetts (the “Company”), and Mark D.
Thompson (the “Executive”), hereinafter collectively the “Parties.”

WHEREAS, the Executive has been employed by the Company as the Chief Executive
Officer of its Private Banking Group and by the Company’s subsidiary, Boston
Private Bank & Trust Company (the “Bank”), as its Chief Executive Officer and
President;

WHEREAS, the Company desires to retain the Executive and the Executive desires
to continue such employment with the Company on the terms contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Position and Duties. The Executive shall serve as the Chief Executive Officer
of the Company’s Private Banking Group, and shall have supervision and control
over and responsibility for the day-to-day business and affairs of this division
of the Company and shall have such other powers and duties as may from time to
time be prescribed by the Chief Executive Officer of the Company (the “CEO”),
provided that such duties are consistent with the Executive’s position or other
positions that he may hold from time to time. The Executive shall also serve as
the Chief Executive Officer and President of the Bank, and shall have
supervision and control over and responsibility for the day-to-day business and
affairs of the Bank and shall have such other powers and duties as may from time
to time be prescribed by the CEO, provided that such duties are consistent with
the Executive’s position or other positions that he may hold from time to time.
The Executive shall devote his full working time and efforts to the business and
affairs of the Company and the Bank. Notwithstanding the foregoing, the
Executive may serve on other boards of directors, with the approval of the Board
of Directors of the Company (the “Board”) (which approval will not be
unreasonably withheld), or engage in religious, charitable or other community
activities as long as such services and activities are disclosed to the Board
and do not materially interfere with the Executive’s performance of his duties
to the Company as provided in this Agreement. The Executive shall comply with
such practices and policies as the Board may establish or maintain for the
Executive or for senior management during the term of his employment, including
without limitation, the requirement, if and as adjusted by the Board from time
to time, that the Executive be the record owner of the lesser of (x) 120,000
shares of common stock of the Company or (y) shares of common stock of the
Company valued at not less than 300 percent of his Bonus Eligible Base Salary
(as defined below) provided that, for purposes of determining the Executive’s
compliance with this requirement, shares awarded to the Executive pursuant to
Section 2(b)(ii) and Section 2(c) of this Agreement, to the extent fully vested,
and Purchased Shares (as defined in Section 2(c)(iii)) shall be considered as
owned by the Executive until disposed.



--------------------------------------------------------------------------------

2. Compensation and Related Matters.

(a) Base Salary. The Executive’s initial gross annual base salary rate shall be
$730,000 (the “Gross Base Salary”). The Executive’s Gross Base Salary shall be
reviewed annually by the Compensation Committee of the Board (the “Compensation
Committee”), in its sole discretion, in consultation with the CEO.
Notwithstanding the foregoing, the Executive’s initial annual base salary rate
shall be deemed to be $500,000 (the “Bonus Eligible Base Salary”) for purposes
of, among other things, the stock ownership requirements set forth in Section 1,
above, and the incentive compensation described in Section 2(b), below. The
Bonus Eligible Base Salary shall be redetermined annually by the Compensation
Committee, in its sole discretion, in consultation with the CEO; provided that
the Bonus Eligible Base Salary shall not be reduced except for across-the-board
salary reductions based on the Company’s financial performance similarly
affecting all or substantially all senior management employees of the Company.
For purposes of clarity, (x) the Executive’s Gross Base Salary and Bonus
Eligible Base Salary shall be reviewed and/or redetermined independently,
therefore any change to the Bonus Eligible Base Salary shall not automatically
result in a corresponding change to the Gross Base Salary and any change to the
Gross Base Salary shall not automatically result in a corresponding change to
the Bonus Eligible Base Salary and (y) in no event shall the Gross Base Salary
be lower than the Bonus Eligible Base Salary. The Gross Base Salary shall be
payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives.

(b) Incentive Compensation. The Executive shall be eligible to receive cash
and/or equity incentive compensation as determined by the Compensation Committee
from time to time, including, without limitation, the incentive compensation
described in 2(b)(i) and 2(b)(ii), below.

(i) Annual Bonus. The Executive shall be eligible to receive with respect to
each fiscal year ending during the term of the Executive’s employment with the
Company a bonus payment subject to the terms of this Section 2(b)(i) (the
“Annual Bonus”). The amount of the Annual Bonus shall be determined by the
Compensation Committee, based on the attainment of Private Banking Group,
Company and/or individual performance metrics established and revised annually
by the Compensation Committee. The Executive’s target Annual Bonus shall be 100
percent of his Bonus Eligible Base Salary (the “Target Annual Bonus”), provided
that the actual amount of the Annual Bonus for each fiscal year shall be
determined by the Compensation Committee (after consultation with the CEO) and
may be between 0 percent and 200 percent of the Target Annual Bonus. The Annual
Bonus, if any, shall be payable in a single lump-sum in cash between January 1
and March 15 of the year following the fiscal year to which such Annual Bonus
relates.

(ii) Annual Long-Term Equity Incentive Grants. Commencing in 2012, the Executive
shall be eligible to receive annual long-term equity incentive grants, including
stock options, restricted stock or other stock-based awards, as determined in
the discretion of the Compensation Committee. Any such equity incentive awards
shall be granted in accordance with the terms and conditions of the applicable
equity incentive plan or plans then in effect and will be evidenced by an award
agreement issued under the applicable plan. The target aggregate grant date fair
value of each annual long-term

 

2



--------------------------------------------------------------------------------

equity incentive grant shall be 100 percent of the Executive’s Bonus Eligible
Base Salary, provided that the actual amount of any such award shall be
determined in the reasonable discretion of the Compensation Committee (after
consultation with the CEO).

(c) Special 2011 Long-Term Equity Incentive Awards.

(i) Time-Vesting Restricted Stock Award. As soon as practicable following the
Effective Date, the Company shall grant to the Executive a number of restricted
shares with an aggregate grant date fair market value of $600,000 under the
Boston Private Financial Holdings, Inc. 2009 Stock Option and Incentive Plan (as
amended from time to time, the “2009 Plan”) and subject to the terms and
conditions thereof, which shall vest in equal annual installments on each of the
first five anniversaries of the Effective Date, subject to the Executive’s
continued employment with the Company through each such vesting date (the
“Time-Vesting Restricted Stock Award”). The Time-Vesting Restricted Stock Award
shall be evidenced by and subject to the terms of an award agreement issued
under the 2009 Plan.

(ii) 2011 Performance Share Award. As soon as practicable following the
Effective Date, the Company shall grant to the Executive a number of restricted
shares with an aggregate grant date fair market value of $600,000 under the 2009
Plan and subject to the terms and conditions thereof, which shall vest at the
conclusion of and based on the Company’s performance over the three-year
performance period that commencing on January 1, 2011 and ending on December 31,
2013 (the “Performance Share Award”), subject to the Executive’s continued
employment through the applicable vesting date. The Performance Share Award
shall be evidenced by and subject to the terms of an award agreement issued
under the 2009 Plan.

(iii) Matching Restricted Stock Award. As soon as practicable following the
Effective Date, the Company shall grant to the Executive a number of restricted
shares with an aggregate grant date fair market value of $600,000 under the 2009
Plan (the “Matching Restricted Stock Award”) and subject to the terms and
conditions of the 2009 Plan. The Matching Restricted Stock Award shall be
evidenced by an award agreement issued under the 2009 Plan. The Matching
Restricted Stock Award shall vest in three equal installments on each of the
third, fourth and fifth anniversaries of the Effective Date, subject to the
Executive’s continued employment with the Company through each such vesting
date. Notwithstanding the foregoing, the Executive shall forfeit any right and
interest in the Matching Restricted Stock Award if and to the extent that the
Executive does not purchase an equal number of shares of the Company’s common
stock between the Effective Date and the third anniversary of the Effective Date
and hold such purchased shares through each such vesting date (the “Purchased
Shares”).

(d) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him in performing services hereunder, in
accordance with the policies and procedures then in effect and established by
the Company for its senior executive officers.

 

3



--------------------------------------------------------------------------------

(e) Fringe Benefits. During the term of the Executive’s employment with the
Company, the Executive shall be eligible to participate in any and all of the
Company’s executive fringe benefits, subject to and in accordance with the terms
and conditions of such arrangements as are in effect from time to time for the
senior executives of the Company. Notwithstanding any changes to the fringe
benefits available to senior executives of the Company, the Executive shall be
entitled during the term of his employment hereunder to either direct payment or
reimbursement (at the Executive’s option) of reasonable costs and expenses in an
amount not to exceed $40,000 annually for (i) an annual physical examination and
any medical testing related thereto, (ii) annual tax planning and tax return
preparation services, and (iii) periodic financial and estate planning and will
preparation services. Any reimbursements with respect to the services described
above shall be made by the Company as soon as is reasonably practicable and in
no event later than December 31 of the calendar year following the year in which
such expenses were incurred.

(f) Other Benefits. The Executive shall be entitled to participate in or receive
benefits under all of the Company’s Employee Benefit Plans in effect on the
Effective Date. As used herein, the term “Employee Benefit Plans” includes,
without limitation, each 401(k) savings and profit-sharing plan; stock purchase
plan; life insurance plan; medical insurance plan; disability plan; health and
accident plan and deferred compensation plan or arrangement established and
maintained by the Company on the Commencement Date for employees of the same
status within the hierarchy of the Company. The Executive shall be entitled to
participate in or receive benefits under any employee benefit plan or
arrangement which may, in the future, be made available by the Company to its
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plan or
arrangement.

(g) Vacations. The Executive shall be entitled to accrue up to four weeks of
paid vacation in each year, which shall be accrued ratably. Vacation shall be
taken at such times and intervals as shall be determined by the Executive, in
his reasonable judgment, subject to the operating and business needs of the
Company. The Executive shall also be entitled to all paid holidays given by the
Company to its executives.

3. Termination. The Executive’s employment hereunder may be terminated without
any breach of this Agreement under the following circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company may terminate the Executive’s employment if he is
disabled and unable or reasonably expected to be unable to perform the essential
functions of the Executive’s then existing position or positions under this
Agreement with or without reasonable accommodation for a period of 180 days
(which need not be consecutive) in any 12-month period. The effective date of a
disability shall be the first day of such period of 180 days notwithstanding the
date on which a determination of disabled status is made. If any question shall
arise as to whether during any period the Executive is disabled so as to be
unable to perform the essential functions of the Executive’s then existing
position or positions with or without reasonable accommodation, the Executive
may, and at the request of the Company shall,

 

4



--------------------------------------------------------------------------------

submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause by a vote of the Board at a meeting of the Board
called and held for such purpose. For purposes of this Agreement, “Cause” shall
mean: (i) conduct by the Executive constituting a material act of misconduct in
connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by the Executive of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct by the Executive that would reasonably be expected to result in
material injury or reputational harm to the Company or any of its subsidiaries
and affiliates if he were retained in his position; (iii) continued neglect of
his duties hereunder by the Executive (other than by reason of the Executive’s
disability, as determined in accordance with Section 3(b)) which has continued
for more than 30 days following written notice of such neglect from the Board;
(iv) a breach by the Executive of any of the provisions contained in Section 7
of this Agreement which, to the extent curable, has not been cured within 30
days following written notice of such violation or breach; (v) a material
violation by the Executive of the Company’s written employment policies or
material breach of this Agreement which, to the extent curable, has not been
cured within 30 days following written notice of such violation or breach, or
(vi) failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.

(d) Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e) Termination by the Executive; Termination for Good Reason. The Executive may
terminate his employment hereunder at any time for any reason, including but not
limited to Good Reason. For purposes of this Agreement, “Good Reason” shall mean
that the Executive has complied with the “Good Reason Process” (hereinafter
defined) following the occurrence of any of the following events, provided the
Executive has not consented to such event(s): (i) a material diminution in the
Executive’s responsibilities, authority or duties; (ii) a

 

5



--------------------------------------------------------------------------------

material diminution in the Executive’s Bonus Eligible Base Salary or Target
Annual Bonus except for across-the-board salary reductions based on the
Company’s financial performance similarly affecting all or substantially all
senior management employees of the Company; (iii) a material change in the
geographic location at which the Executive provides services to the Company; or
(iv) the material breach of this Agreement by the Company. “Good Reason Process”
shall mean that (i) the Executive reasonably determines in good faith that a
“Good Reason” condition has occurred; (ii) the Executive notifies the Company in
writing of the first occurrence of the Good Reason condition within 60 days of
the first occurrence of such condition; (iii) the Executive cooperates in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding
such efforts, the Good Reason condition continues to exist; and (v) the
Executive terminates his employment within 60 days after the end of the Cure
Period. In no event shall the suspension of the Executive from active service
with pay for a period of up to 30 calendar days, including, without limitation,
in connection with an investigation to determine whether Cause exists to
terminate the Executive’s employment pursuant to Section 3(c), constitute “Good
Reason.” If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

(f) Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), 30 days after the date on which a
Notice of Termination is given; (iv) if the Executive’s employment is terminated
by the Executive under Section 3(e) without Good Reason, 30 days after the date
on which a Notice of Termination is given, and (v) if the Executive’s employment
is terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement. For purposes of clarity, all offices,
positions, titles and directorships that the Executive may hold immediately
prior to the Date of Termination with the Company, the Bank or any other
subsidiary or affiliate of the Company shall terminate simultaneously with the
Executive’s employment hereunder and, to the extent necessary to effectuate such
termination, the Executive agrees to resign from all such offices, positions,
titles and directorships effective on the Date of Termination.

4. Compensation Upon Termination.

(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his

 

6



--------------------------------------------------------------------------------

authorized representative or estate) any earned but unpaid base salary,
incentive compensation earned but not yet paid, unpaid expense reimbursements,
accrued but unused vacation and any vested benefits the Executive may have under
any employee benefit plan of the Company (the “Accrued Benefit”) on or before
the time required by law but in no event more than 30 days after the Executive’s
Date of Termination.

(b) Termination by the Company Without Cause or by the Executive with Good
Reason. If the Executive’s employment is terminated by the Company without Cause
as provided in Section 3(d), or the Executive terminates his employment for Good
Reason as provided in Section 3(e), then the Company shall, through the Date of
Termination, pay the Executive his Accrued Benefit. In addition:

(i) subject to the Executive signing a general release of claims in favor of the
Company and related persons and entities in a form and manner satisfactory to
the Company (the “Release”) within the 21-day period following the date that the
Release is tendered by the Company to the Executive (which shall not be later
than the fifth day following the Date of Termination) and the expiration of the
seven-day revocation period for the Release, the Company shall pay the Executive
an amount equal to two times the sum of (x) the Executive’s Bonus Eligible Base
Salary and (y) his Target Annual Bonus (the “Severance Amount”). The Severance
Amount shall be paid out in substantially equal installments in accordance with
the Company’s payroll practice over 24 months, beginning on the first payroll
date that occurs 35 days after the Date of Termination, provided the Release has
become effective prior to such first payment date. Solely for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), each
installment payment is considered a separate payment. Notwithstanding the
foregoing, if the Executive breaches any of the provisions contained in Sections
7, 8 or 9 of this Agreement, all payments of the Severance Amount shall
immediately cease; and

(ii) upon the Date of Termination, all stock options and other stock-based
awards held by the Executive (1) that are subject only to service-based vesting
shall vest in full and become exercisable or nonforfeitable as of the Date of
Termination or (2) that are subject to performance-based vesting shall vest upon
the completion of the performance period to which such vesting schedule relates
provided that vesting of such award shall be prorated based on the portion of
the applicable performance period completed as at the Date of Termination; and

(iii) subject to the Executive’s copayment of premium amounts at the active
employees’ rate, the Executive may continue to participate in the Company’s
group health, dental and vision program for 24 months; provided, however, that
the continuation of health benefits under this Section shall reduce and count
against the Executive’s rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).

(c) Termination due to Death or Disability. If the Executive’s employment is
terminated due to the Executive’s death or by the Company due to the Executive’s
Disability, then the Company shall, through the Date of Termination, pay the
Executive (or his

 

7



--------------------------------------------------------------------------------

representative) his Accrued Benefit. In addition, (i) the Company shall pay the
Executive a portion of the Annual Bonus for the fiscal year during which the
Date of Termination occurs prorated based on the number of days of the
Executive’s employment during such fiscal year prior to the Date of Termination,
and (ii) the Executive shall vest with respect to a pro-rated portion of any
long-term equity incentive grants outstanding on the Date of Termination that
are subject to service-based and/or performance-based vesting, based on the
number of days the Executive was employed by the Company during any applicable
service or performance periods prior to the Date of Termination. Payments
required under the preceding sentence shall be made at the same time and is the
same form as would be the case if the Executive’s employment had not terminated
due to death or Disability.

5. Additional Limitation.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, the following provisions shall
apply:

(i) If the Severance Payments, reduced by the sum of (A) the Excise Tax and
(B) the total of the Federal, state, and local income and employment taxes
payable by the Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full benefits payable under this
Agreement.

(ii) If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (A) the Excise Tax
and (B) the total of the Federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the Severance Payments shall be reduced (but not below zero) to the
extent necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (A) cash payments not subject to Section 409A of the Code;
(B) cash payments subject to Section 409A of the Code; (C) equity-based payments
and acceleration; and (D) non-cash forms of benefits. To the extent any payment
is to be made over time (e.g., in installments, etc.), then the payments shall
be reduced in reverse chronological order.

(b) For the purposes of this Section 5, “Threshold Amount” shall mean three
times the Executive’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

(c) The determination as to which of the alternative provisions of Section 5(a)
shall apply to the Executive shall be made by a nationally recognized accounting
firm selected by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations

 

8



--------------------------------------------------------------------------------

both to the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive. For purposes of determining which of the
alternative provisions of Section 5(a) shall apply, the Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

9



--------------------------------------------------------------------------------

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Noncompetition; Nonsolicitation; Non-Disparagement.

(a) Noncompetition. The Company shall be entitled to enjoin the employment of
the Executive with any competitor of the Company and/or the Bank for a period of
12 months following the Executive’s Date of Termination for any reason (the
“Restricted Period”), except to the extent that such employment is authorized by
the Board, acting in its sole and absolute discretion, in a written instrument
issued after the Effective Date that refers expressly to this Section 7(a).
During the Restricted Period, even if the Executive is allowed to be employed
with a competitor, he shall not misuse proprietary and confidential information
of the Company and/or the Bank for the benefit of such significant competitor.

It is the desire and intent of the Parties that the provisions of this
Section 7(a) shall be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular portion of this Section 7(a) shall be adjudicated
to be invalid or unenforceable, such invalidation shall apply only with respect
to the operation of this Section 7(a) in the particular jurisdiction in which
such adjudication is made. If the Executive violates Section 7(a) during the
portion of the Restricted Period that follows the termination of the Executive’s
employment, the running of the Restricted Period for the purpose of Section 7(a)
shall be extended by the period in which he is in violation.

(b) Nonsolicitation. Without limiting the foregoing provisions of this
Section 7, during the term of the Executive’s employment with the Company and
the Bank, and for the Restricted Period, the Executive will not directly or
indirectly:

(i) solicit or accept for employment or employ any person then, or within the
prior 12 months, employed by the Company and/or the Bank, or request, influence
or advise any person who is employed by or is in the service of the Company
and/or the Bank to leave such employment or service of the Company; or

(ii) influence or advise any business that is or may be competitive with the
business of the Company and/or the Bank to employ or otherwise engage the
services of any person who is employed by or is in the service of the Company
and/or the Bank; or

 

10



--------------------------------------------------------------------------------

(iii) solicit or accept any customer of the Company and/or the Bank or request,
induce or advise any customer of the Company and/or the Bank to withdraw,
curtail, diminish, terminate or cancel their business with the Company.

For purposes of this Section 7(b), a business is or may be “competitive” with
the Company and/or the Bank if such business is engaged in banking, investment
management, financial planning, trust administration or the related financial
services. The Executive acknowledges that he can continue to actively pursue his
career and earn sufficient compensation without breaching any of the foregoing
restrictions. The period covered by this Section 7(b) is represented and agreed
to be fair, reasonable and necessary. If the Executive violates this
Section 7(b) during the portion of the Restricted Period that follows the
termination of the Executive’s employment, the 12-month period of prohibited
solicitation activities shall restart upon any such violation.

(c) Non-Disparagement. The Executive agrees that the Executive shall not, and
the Company agrees that the Company shall not (and shall use reasonable efforts
to cause its directors and officers to not), directly or indirectly, in public
or in private, disparage, deprecate, impugn or otherwise make any remarks or
statements that might tend to, or be construed to tend to, criticize or
disparage the Executive or cause harm to the Company and/or the Bank, their
business, or their reputation, or the reputations of any of their officers,
directors and employees, and shall not assist or encourage any other person,
firm or entity to do so.

(d) Equitable Relief. The Executive acknowledges that any breach by him of any
provisions of this Section 7 will cause the Company to suffer irreparable
damages for which the remedy at law will be inadequate, and that an injunction
may be entered against the Executive by any court having jurisdiction,
restraining the Executive from breaching any of the provisions of this Agreement
or continuing the breach of any such provisions. Resort to such equitable
relief, however, shall not be construed to be a waiver by the Company of any
other rights or remedies that it may have to damages or otherwise.

8. Confidential Information.

(a) Confidential Information. During the term of the Executive’s employment with
the Company and thereafter, the Executive shall keep secret and retain in
strictest confidence, and will not disclose, without the prior written consent
of the Company, any “Confidential Information,” which term includes, but is not
limited to, any information relating to the business or affairs of the Company
and/or the Bank including but not limited to financial statements, business
plans, personnel, operations, technology, customer lists and identities,
potential customers, employees, servicing methods, strategies, analysis, profit
margins or other proprietary information in connection with the Company and/or
the Bank; provided, however, that Confidential Information shall not include any
information which is in the public domain or becomes known in the industry
through no wrongful act on the Executive’s part. The Executive agrees and
acknowledges that the Confidential Information is vital, sensitive, confidential
and proprietary to the Company and the Bank.

(b) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information,

 

11



--------------------------------------------------------------------------------

including, without limitation, any depositor list, shareholder list, client
list, drawing, blueprint, specification or other document of the Company, its
subsidiaries (including the Bank), affiliates and divisions, which are furnished
to the Executive by the Company or are produced by the Executive in connection
with the Executive’s employment will be and remain the sole property of the
Company. The Executive will return to the Company all such materials and
property as and when requested by the Company. In any event, the Executive will
return all such materials and property immediately upon termination of the
Executive’s employment for any reason. The Executive will not retain any such
material or property or any copies thereof after such termination.

(c) Equitable Remedies. The Parties recognize that the Company will have no
adequate remedy at law for breach by the Executive of the covenants provided in
this Section 8 and, in the event of any such breach, the Company and the
Executive hereby agree that the Company shall be entitled to a decree of
specific performance or other appropriate remedy to enforce performance of such
covenant(s).

9. Third Party Agreements; Cooperation.

(a) Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

(b) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company and/or the Bank
in the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company and/or the Bank
which relate to events or occurrences that transpired while the Executive was
employed by the Company and/or the Bank. The Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company and/or the Bank at mutually convenient
times. During and after the Executive’s employment, the Executive also shall
cooperate fully with the Company and/or the Bank in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company and/or the Bank. In
the event such cooperation requires more than a nominal amount of the
Executive’s time following the termination of his employment with the Company
and the Bank, the Executive shall be compensated for his time at a per diem rate
based on his Bonus Eligible Base Salary in effect immediately prior to his
termination of employment with the Company and the Bank. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 9(b).

 

12



--------------------------------------------------------------------------------

10. Compliance with EESA; TARP Waiver Agreement. The Executive acknowledges and
understands that (a) the Company was a participant in the Capital Purchase
Program, developed pursuant to the United States Department of Treasury’s
Troubled Asset Relief Program (“TARP”) under the Emergency Economic
Stabilization Act of 2008 (“EESA”), (b) under the EESA, as amended by the
American Recovery and Reinvestment Act of 2009, and as clarified and expanded
through an Interim Final Rule published June 15, 2009, certain executive
compensation restrictions and prohibitions have been imposed on all TARP
participants, including the Company; and (c) such restrictions and limitations
applied or may continue to apply to the Executive and/or the Executive’s
compensation. In light of the foregoing, the Executive hereby affirms his
agreements under that certain letter agreement dated as of April 5, 2010 between
the Company, the Bank and the Executive.

11. Clawback. Anything in this Agreement to the contrary notwithstanding, any
bonus or other incentive compensation paid or awarded to the Executive, or
accrued by the Company (or any of its subsidiaries, including the Bank) on
behalf of the Executive, shall be subject to recovery or “clawback” by the
Company if such payments, awards or accruals were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria, as determined by the Board in good faith or by any applicable
Governmental or regulatory agency; provided that no bonus or other incentive
compensation shall be subject to such clawback more than two years (or such
shorter period of time provided in the plan or arrangement under which such
bonus or incentive compensation was paid or awarded) after such bonus or other
incentive compensation was paid or awarded to the Executive. The Executive
agrees to cooperate with the Company in order to effect any clawback of
compensation required by this Section 11, or that may otherwise be required by
any applicable law.

12. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Company and/or the Bank may be
a party with regard to any such controversy or claim, such controversy or claim
shall be submitted to arbitration subject to such other person or entity’s
agreement. Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. This Section 12 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 12 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 12.

 

13



--------------------------------------------------------------------------------

13. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 12 of this Agreement, the Parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

14. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, including,
without limitation, the Change in Control Protection Agreement, dated
December 1, 2003 between the Executive and the Bank, as amended.

15. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

16. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

17. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

18. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

19. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

20. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

 

14



--------------------------------------------------------------------------------

21. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

22. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

23. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

24. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

25. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

BOSTON PRIVATE FINANCIAL HOLDINGS, INC. By:  

/s/ Clayton G. Deutsch

Name:   Clayton G. Deutsch Title:   President and CEO EXECUTIVE

/s/ Mark D. Thompson

Mark D. Thompson